NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           OCT 8 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

DANNY JAMES COHEA,                               No. 13-17582

               Plaintiff - Appellant,            D.C. No. 1:12-cv-01739-LJO-MJS

  v.
                                                 MEMORANDUM*
NANCY GRANNIS, Chief of Inmate
Appeals Branch; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Danny James Cohea appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to comply with

the court’s order to pay the required filing fee after revoking his in forma pauperis


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
status under 28 U.S.C. § 1915(g). We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s interpretation and application of § 1915(g),

Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of

discretion its denial of leave to proceed in forma pauperis, O’Loughin v. Doe, 920
F.2d 614, 616 (9th Cir. 1990). We vacate and remand.

      The district court properly determined that at least three of Cohea’s prior

§ 1983 actions were dismissed on the basis that they were frivolous, malicious, or

failed to state a claim. See 28 U.S.C. § 1915(g); see also Andrews v. King, 398
F.3d 1113, 1121 (9th Cir. 2005) (for purposes of § 1915(g), district court must look

at dismissal orders and other relevant records to determine if the basis of prior

dismissals was that the action was frivolous, malicious, or failed to state a claim).

      However, the district court improperly revoked Cohea’s in forma pauperis

status and ordered him to pay the filing fee because Cohea sufficiently alleged that

he faced a serious threat of imminent physical harm related to being attacked by

other cell mates after defendants allegedly falsely designated him a rapist and an

exhibitionist. See Cervantes, 493 F.3d at 1055 (the “limited office of § 1915(g)”

concerns “only a threshold procedural question,” and does not require “an overly

detailed inquiry into whether the [imminent harm] allegations qualify for the

exception” as long as they “plausbily raise[] the specter of serious physical


                                           2                                    13-17582
injury”).

      Accordingly, we vacate and remand for further proceedings consistent with

this disposition.

      Because we vacate the district court’s revocation of Cohea’s in forma

pauperis status, we do not reach the issue of whether the district court properly

dismissed his action for failure to comply with its order to pay the filing fee.

      Cohea’s request for judicial notice of a related case in which he was also

denied in forma pauperis status, set forth in his opening brief, is granted.

      Cohea’s request for the recusal of the district court judge and magistrate

judge on remand, set forth in his opening brief, is denied.

      VACATED and REMANDED.




                                           3                                       13-17582